Nichols, C. J.
—This was a suit by appellee against appellant for damages growing out of an alleged assault and battery by appellant upon appellee, whereby appellee was shot in the arm by appellant with a twenty-two caliber revolver. There was a verdict and judgment for $500. The only error assigned and relied upon is that the court erred in overruling appellant’s motion for a new trial, and under this appellant only presents the specification that the damages assessed were excessive.
It appears by the evidence, and is admitted in appellant’s brief, that appellant had been guilty of a wanton and malicious assault upon appellee, and it is claimed that for that reason the jury added to the actual damages which appellee suffered a certain amount for punitive damages. The evidence shows that appellee had suffered an actual financial loss of $150. It further appeared that appellee had suffered much physical pain, and anguish of mind, together with a sense of shame and humiliation, because of the injury inflicted by appellant. We cannot say that there was any element of punitive damages in the verdict, or that it was excessive for any other reason.
The judgment is affirmed.